DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This Allowance is in response to Applicant’s Amendment filed June 28, 2021. Claims 1-5 are currently pending and examined.
			
                                             Allowable Subject Matter
3.    	Claims 1-5 are allowed.
 	The following is an examiner’s statement of reasons for allowance:
  	The prior art references most closely resembling Applicant’s claimed invention are: Hunt et al (US Patent No. 7155380), Flemming et al (US Patent No. 9459922)
 	Hunt et al teaches a deployment system which includes a service running state to store the logical model and track instances of the model components as they are created. A resource manager tracks the computer nodes available for allocation and tracks the nodes as they are allocated to correlate the nodes with the instances. The deployment system further includes a loader to load software onto newly allocated computer nodes to implement the logical functions represented by the model components (Column 3, lines 48-56). 

 	With reference to currently amended independent claims 1 and 5, Hunt and Flemming and other prior art of record, alone or combined, neither teaches nor renders obvious the limitations “wherein each of said at least two servicing-items delivers logic events of said logic events regarding said one character only handled thereby of said at least one of said resources being serviced by said at least two servicing-items, in real-time to the other servicing-item not handling that character, thereby said logic event regarding that character not handled by said other servicing-item triggers said other servicing-item not handling that character  to execute in real-time physical and logical operations onto each of said resources, thereby said computer cooperates in real-time between said physical and logical services of said resources of said organization reflected in said computer by said at least two servicing- items, to service each of said resources together, regardless of the different character of each of said resources that each of said at least two servicing-items handles”. The reasons for allowance for all dependent claims 2-5 are the same as established for independent claim 1.
.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

					Conclusion
4.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	. Kwak et al (US Patent No. 8,625,568) discloses a method for configuring resource allocation information for the distributed region and the localized region. 
	. Glew et al (US Publication 20130081039) teaches perform monitoring and allocation of resources.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Romain Jeanty whose telephone number is (571) 272-6732. The examiner can normally be reached on M-F 9:00AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Romain Jeanty/
Primary Examiner, Art Unit 3623
September 8, 2021